Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2006/0047286) in view of Richardson (US 2006/0195118). West discloses an infarction prevention device comprising a filter (22, capable of filtering out blood clot; 22 made of .
Richardson discloses another device capable of capturing a foreign substance, the device comprising a mesh body portion having a cylindrical outer shape and capable of expanding and contracting in a radial direction. A distal end (43) of the body portion includes a plurality of holes (47; fig. 1; [0031]) provided at intervals in a circumferential diameter. A string member (60) is inserted sequentially into the plurality of holes in a stitching manner in order to join the string member to the wires of the body portion to contract the body portion in a direction away from an inner wall of a blood vessel ([0031]; fig. 1). In this manner, the string acts as a cinching mechanism and cinches around the wires of the braided mesh in a manner that closes the distal end of the body portion ([0032]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of West to insert the string member (tether 42) sequentially into the plurality of holes (of mesh) formed at the distal end of the body portion in a stitching manner as taught by Richardson for the predictable result of providing another known cinching mechanism for closing the distal opening of the body portion via a control string. It is further noted that the basket of West is closed by a pulling action to the string (“tether” of West), and West discloses that the string(s) (42) may be attached to the retrieval basket (22) “by any suitable method” according to West ([0029]).
Regarding claim 5, a distal end opening of the body portion is capable of being positioned on a central side of the blood vessel when the filter is placed inside the blood vessel, and therefore meets this recitation of intended use.
Regarding claim 7, the limitation of the filter being “configured to be placed inside the blood vessel when treating another blood vessel” is functional and the prior art need only be capable of performing the claimed function in order to meet the claim. Since the filter of West is capable of being placed in a blood vessel when treating another blood vessel (e.g., with a different tool), it meets this limitation.
Regarding claim 14, the string member (42) is a closure string configured to close a distal end opening of the body portion ([0029]-[0030] of West).
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Richardson as applied to claim 1 above and further in view of Inoue (US 2004/0243173). West discloses that the connection portion and the body portion comprise the capturing portion as discussed above, the capturing portion having pores (uncovered braided mesh or laser cut tube; [0026]-[0027]). Anything smaller than the pores is capable of passing through them. However, West does not expressly disclose that the pores allow the passage of blood, and the exact size of the pores is not disclosed.
Inoue discloses another device that is used to retrieve a thrombus (see abstract), wherein the capturing portion (13) comprises a mesh that is porous such that it is permeable to blood and able to catch a thrombus ([0082]). It would have been obvious to one of ordinary skill in the art to have modified West to construct the connection portion and body portion forming the capturing portion such that the pores are sized to allow blood to pass through them, but not the foreign substance (e.g., clot debris), as taught by Inoue in order to allow blood to continue flowing through the vessel while the device is being employed, thereby reducing possible tissue damage, and to facilitate easier closing of the basket (by allowing blood within the capturing portion to be pushed out of the pores as the basket is collapsed in the radial direction).
Regarding claim 8, West discloses a treatment method comprising placing the filter of the infarction prevention device according to claim 1 inside a blood vessel, but fails to expressly disclose, after the placing step, treating another blood vessel different from the blood vessel (in which the filter is placed) using an intravascular treatment tool. However, Inoue discloses that it is known to place a filter in a blood vessel (fig. 13; Left arteria carotis communis 71) prior to treatment of an aneurysm (7x; fig. 14) at a different blood vessel (aorta) using an intravascular treatment tool (artificial blood vessel; [0004], [0018]; fig. 14) in order to prevent thrombi and other obstructive material that is generated by use of the treatment tool from migrating downstream and into the blood vessel (71) in which the filter is placed ([0003]-[0004], [0090]-[0094]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified . 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Richardson as applied to claim 1 above and further in view of Miller et al. (US 5,549,626). West in view of Richardson discloses that the connection portion and the body portion comprise the capturing portion as discussed above, the capturing portion having pores (uncovered braided mesh or laser cut tube; [0026]-[0027] of West). Anything smaller than the pores is capable of passing through them. However, West does not expressly disclose that the pores allow the passage of blood, and the exact size of the pores is not disclosed.
Miller discloses another device that is used to retrieve thrombi and emboli (see abstract), wherein the filter, like the device of West, has a connection portion (16) and a body portion terminating in an open distal end (see figs. 2-4). The capturing portion formed by the filter (13) comprises a mesh that is porous such that it is permeable to blood and able to catch a thrombus (figs. 3-4; col. 3, ll. 29-39). It would have been obvious to one of ordinary skill in the art to have modified West to construct the connection portion and body portion forming the capturing portion such that the pores are sized to allow blood to pass through them, but not clot debris, as taught by Miller in order to allow blood to continue flowing through the vessel while the device is being employed, thereby reducing possible tissue damage downstream from the filter.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Richardson as applied to claim 1 above and further in view of Samuels (US 5,947,995). West in view of Richardson discloses the invention substantially as stated above including a tip (unnumbered – round tip at distal end of 36 as shown in figs. 6a-6c) located upstream of a distal end of the body portion in a state in which the filter is placed inside the blood vessel (fig. 6a), a .
Samuels discloses another filtering device that can capture and retrieve blood clots. The device comprises a guide tube (114) having an opening (146) located upstream of a distal end of a filter (116) in the state in which the filter (116) is placed inside the blood vessel (figs. 5-6), a closure string (152) being inserted into the opening of the guide tube, wherein the closure string is configured to contract a distal opening in the filter when the closure string is pulled into the opening. It would have been obvious to one of ordinary skill in the art to have further modified the prior art of West to construct the guide member (36) as a tube having an opening (146 taught by Samuels) therein, and to lengthen the closure string (42) of West, which passes through openings in the mesh as taught by Richardson, such that it extends through the opening and can be operated (i.e., pulled on) at the proximal end of the device as taught by Samuels (see fig. 5 of Samuels) because such a modification is considered a substitution of one inner guide member and closure string attachment arrangement that closes the distal opening of a filter for another, wherein the results are predictable (manipulation of string closes distal end opening of body portion of filter) and one skilled in the art would have had a reasonable expectation of success.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Richardson as applied to claim 1 above and further in view of Colgan et al. (US 2012/0271408). West in view of Richardson discloses the device substantially as stated above including a tip (see ball-shaped tip at distal end of 36; figs. 6a-6c of West) located upstream of a distal end of the body portion in a state in which the filter is placed inside the blood vessel (see fig. 6a and note: the device of West is capable of being inserted such that the tip is upstream of the distal end of the body portion and therefore meets this recitation of intended use), and a . 
Colgan discloses another delivery device for delivering an expandable member to a blood vessel, the delivery device comprising a tip (318) that contacts a distal end of the sheath tube (300) in the delivery configuration, wherein the tip is configured such that a base end of the tip contacts the distal end of the sheath tube. 

    PNG
    media_image1.png
    205
    691
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have modified West to have a tip that contacts a distal end of the sheath tube as claimed in view of Colgan’s disclosure that such a configuration is known in the art, and provides the obvious advantage of blocking flow of material (blood, debris) into the sheath during the device’s advancement through vasculature to its intended target site. 
Regarding claims 11-12, West as modified in view of Colgan discloses the claimed invention substantially as claimed, as set forth above in claim 9. West in view of Colgan further discloses the outer diameter of the tip (318 of Colgan) gradually decreases toward a distal end of the tip 318 (fig. 15c of Colgan). West in view of Colgan does not teach an outer diameter of the tip at a base end of the tip that is substantially equal to an inner diameter of the sheath tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified West to have an outer diameter of the tip at a base end of the tip that is substantially equal to an inner diameter of the sheath tube .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Richardson and Colgan as applied to claim 9 above and further in view of Swainston et al. (US 2004/0220612). West in view of Richardson and Cogan discloses the claimed invention substantially as claimed, as set forth above in claim 9. Modified West does not teach the tip is made of synthetic resin. However Swainston, in the same field of endeavor, teaches a tip 230 made of synthetic resin (par. [0125] and figs. 9, 11, and 12).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified West to have the tip made of synthetic resin, as taught by Swainston, for the purpose of the tip a suitable hardness and flexibility which enhances the maneuverability of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 2/23/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771